DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on November 2, 2020, is for a reissue examination for United States Patent Number US 10,418,371 B2, which was issued to Kanno (hereinafter “the ‘371 Patent”).
The application 16/126,231 (hereinafter “the ‘231 Application”) for the ‘371 Patent was filed on September 10, 2018, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Reissue Examination Procedures
Reissue applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘371 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Reissue applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Reissue applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Receipt Acknowledgement
The reissue applicant filed a preliminary amendment with the instant reissue application on November 2, 2020.  In the preliminary amendment, original claims 1-16 are neither canceled, nor amended; new claims 17-33 are added.
Meanwhile, the claim amendment is not compliance with 37 CFR § 1.173(c) because it does not contain a proper explanation of supports for the new claims 17-33.  Although the reissue applicant merely identifies that the support for the new claims can be found, the quoted parts using page number and line numbers cannot be located in the specification of the ‘371 Patent; and furthermore, it does not contain a proper explanation of supports for the new claims.  This statement does not provide any explanation of how the portion of the ‘371 Patent provides supports under 35 U.S.C. § 112 for the newly added claims.  The Examiner found this insufficiencies according to the rule cited in the above.
A proper explanation of how the portion of the ‘371 Patent provides supports under 35 U.S.C. § 112 for the newly added claims is required in response to this Office action.  While such objection is held in abeyance herein for purpose of this Office action only.  The Examiner notes all further communications from the reissue applicant will be held to strict compliance with 37 CFR § 1.173.
Currently, the claims 1-33 are subject to an examination of this reissue application.

Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.
See 37 CFR § 1.175 and MPEP § 1414.

Information Disclosure Statement
The information disclosure statements filed on November 2, 2020 and on November 2, 2021 have been considered.  Where patents, publications, and other such items of information are submitted by the reissue applicant in compliance with the requirements of the rules 37 CFR § 1.97 and 37 CFR § 1.98, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information.  The initials of the Examiner placed adjacent to the citations on the form PTO/SB/08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the Examiner any further than to the extent noted above. See MPEP § 2256.

Assignment
The ‘371 Patent sought to be reissued has been assigned to: KIOXIA CORPORATION, of TOKYO, JAPAN.  The Assignee submitted the paper “Reissue Application: Consent of Assignee” with the form PTO/AIA /96 “Statement under 37 CFR § 3.73(c)” specifying in the record of the reissue application where such evidence is recorded in the Office (i.e., Reel and Frame number 053787 / 0291).  Therefore, the Examiner notices that the Assignee in the reissue application is the reissue applicant pursuant to 37 CFR § 1.172(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The claims 1, 17, and 27 recite “a controller configured to control the nonvolatile memory via the plurality of channels” in lines 5-6 of the claim 1, and in lines 6-7 of the respective claims 17 and 27.
As shown in the above, this reissue application includes claim limitation that uses the word “controller,” which is disclosed as hardware for a structural element in the specification of the ‘371 Patent (See “Controller 4” in Fig. 1).  Thus, the term “controller” is substitute for “means” and generic placeholder (i.e., non-structural terms having no specific structural meaning) for performing the claimed functions of controlling the nonvolatile memory via the plurality of channels.
And, the word “controller” is modified by functional language “control the nonvolatile memory via the plurality of channels” recited in the respective claim 1, 17, and 27 by the transition word “configured to”.  Although the generic placeholder “controller” is modified by the functional language foregoing, this modification is not sufficient to entirely perform the recited functions in the claims 1, 17, and 27.
Furthermore, the generic placeholder “controller” is not modified by sufficient structure, material, or acts for performing the claimed function. 
Accordingly, this claim limitation is being interpreted under 35 U.S.C. § 112(f), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘371 Patent, the Examiner finds a disclosure regarding the corresponding structure of the term “controller” at col. 5, lines 10+.  The corresponding structure of the controller, i.e., “Controller 4” in Fig. 1, disclosed in the specification of the ‘371 Patent requires an algorithm for performing the function of controlling the nonvolatile memory via the plurality of channels because said corresponding structure “Controller” comprises a CPU, which should be programmed by an algorithm for the function resulted from the algorithm, and the specification of the ‘371 Patent discloses the algorithm for performing the claimed functions at flowcharts in Figs. 29-35.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 251
Claims 1-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above. See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 102 and § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Eleftheriou et al. [US 2011/0145475 A1; hereinafter “Eleftheriou”]1.
Referring to claim 1, Eleftheriou discloses a memory system (i.e., flash based memory system 300 in Fig. 3) connectable to a host (See ¶ [0001]), the memory system (i.e., said flash based memory system) comprising:
a nonvolatile memory (i.e., flash based memory) including a plurality of nonvolatile memory dies (i.e., Chips in Fig. 3) connected to a plurality of channels (i.e., Channel 1, Channel 2, ... Channel C-1, and Channel C in Fig. 3; See ¶ [0018]), each of the nonvolatile memory dies (i.e., said Chip) including a plurality of blocks (See ¶ [0002] and ¶¶ [0004]-[0005]); and
a controller (i.e., Main Controller 305 of Fig. 3) configured to control the nonvolatile memory via the plurality of channels (i.e., through said Channel 1~Channel C), wherein the controller (i.e., said Main Controller) is configured to:
classify the plurality of nonvolatile memory dies (i.e., said Chips) into a first die group (e.g., Chip Stripe n+1 in Fig. 3) including a plurality of first nonvolatile memory dies (i.e., Chips on said Chip Stripe n+1 in Fig. 3) and a second die group (e.g., Chip Stripe n in Fig. 3) including a plurality of second nonvolatile memory dies (i.e., Chips on said Chip Stripe n in Fig. 3) different from the first nonvolatile memory dies (See ¶ [0018]);
in response to receiving, from the host, a first write command (i.e., first write request) designating a first region corresponding to the first die group (e.g., writing data into the first page of Chip in Chip Strip n+1 after changing Free to Write Mode in Fig. 3), write first data to be written to the first region (i.e., said first page of Chip in Chip Strip n+1) to a first write destination block which is selected from one of the first nonvolatile memory dies (See ¶ [0016]); and
in response to receiving, from the host, a second write command (i.e., second write request) designating a second region corresponding to the second die group (e.g., writing data into the first page of Chip in Chip Strip n in Fig. 3), write second data to be written to the second region (i.e., said first page of Chip in Chip Strip n) to a second write destination block which is selected from one of the second nonvolatile memory dies (See ¶ [0016]).

Referring to claim 5, Eleftheriou teaches 
a group of free blocks (i.e., free blocks) belonging to the first die group (i.e., Chip Stripe n+1 in Fig. 3) is managed by a first free block pool (i.e., free block queue for said Chip Stripe n+1; See Step 515 in Fig. 5) corresponding to the first die group (See ¶ [0021]), and a group of free blocks (i.e., free blocks) belonging to the second die group (i.e., Chip Stripe n in Fig. 3) is managed by a second free block pool (i.e., free block queue for said Chip Stripe n; See Step 515 in Fig. 5) corresponding to the second die group (See ¶ [0021]),
the first write destination block is allocated from the first free block pool (i.e., allocating Write Request for the first write request according to the write allocation scheduler at Step 530 in Fig. 5), and the second write destination block is allocated from the second free block pool (i.e., allocating Write Request for the second write request according to the write allocation scheduler at Step 530 in Fig. 5; See ¶ [0021]), and
the first free block pool (i.e., said free block queue for Chip Stripe n+1) is a free block pool dedicated to a first data block pool managing each of blocks which belongs to the first die group and which holds valid data, and the second free block pool (i.e., said free block queue for Chip Stripe n) is a free block pool dedicated to a second data block pool managing each of blocks which belongs to the second die group and which holds valid data (See ¶¶ [0016]-[0017]).

Referring to claim 6, Eleftheriou teaches 
in garbage collection (i.e., GC) on the first data block pool (i.e., free block queue for Chip Stripe n+1; See Step 515 in Fig. 5), allocate one of the free blocks in the first free block pool as a first copy destination block (See Step 520 in Fig. 5),
copy, to the first copy destination block, only valid data from one or more blocks in the first data block pool (i.e., read full page data on Step 720 and write page to the new location on Step 730 in Fig. 7), and
return, to the first free block pool, the one or more blocks which include only invalid data as a result of copying of the valid data to the first copy destination block (i.e., set chip stripe to the free state on Step 750 in Fig. 7); and
in garbage collection (i.e., GC) on the second data block pool (i.e., free block queue for Chip Stripe n; See Step 515 in Fig. 5), allocate one of the free blocks in the second free block pool as a second copy destination block (See Step 520 in Fig. 5),
copy, to the second copy destination block, only valid data from one or more blocks in the second data block pool (i.e., read full page data on Step 720 and write page to the new location on Step 730 in Fig. 7), and
return, to the second free block pool, the one or more blocks which include only invalid data as a result of copying of the valid data to the second copy destination block (i.e., set chip stripe to the free state on Step 750 in Fig. 7).

Claims 11, 12, 15, and 16 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Matsunaga [US 2013/0250643 A1].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. § 102(a)(2). This rejection under 35 U.S.C. § 102(a)(2) might be overcome by: (1) a showing under 37 CFR § 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. § 102(b)(2)(A); (2) a showing under 37 CFR § 1.130(b) of a prior public disclosure under 35 U.S.C. § 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. § 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Referring to claim 11, Matsunaga discloses a method of controlling a nonvolatile memory (i.e., controlling multiple memory packages 10 of NAND Memory 1 in Fig. 2) including a plurality of nonvolatile memory dies (i.e., multiple memory chips 11a~11d within said multiple memory packages in Fig. 2) connected to a plurality of channels (i.e., Ch.0~Ch.7 in Fig. 2; See ¶¶ [0023]-[0024]), each of the nonvolatile memory dies (i.e., said memory chip) including a plurality of blocks (in fact, said NAND Memory impliedly anticipates a plurality of blocks; See ¶ [0002] and ¶¶ [0004]-[0005]), the method comprising:
classifying the plurality of nonvolatile memory dies (i.e., said multiple memory chips) into a first die group (i.e., 0-series signal line group) including a plurality of first nonvolatile memory dies (i.e., memory chips 11a and 11b in Fig. 5) and a second die group (i.e., 1-series signal line group) including a plurality of second nonvolatile memory dies (i.e., memory chips 11c and 11d in Fig. 5) different from the first nonvolatile memory dies (See ¶ [0034]);
in response to receiving, from a host (i.e., Host Device 200 of Fig. 2), a first write command (e.g., first write command addressing ch.0, chip address 00 in Fig. 5) designating a first region (e.g., Channel Ch.0 in Fig. 2) corresponding to the first die group (i.e., said 0-series signal line group; See Fig. 5), writing first data to be written to the first region to a first write destination block which is selected from one of the first nonvolatile memory dies (i.e., writing data into memory chip addressed by said ch.0, chip address 00; See ¶ [0024]); and
in response to receiving, from the host (i.e., said Host Device), a second write command (e.g., second write command addressing ch.1, chip address 00 in Fig. 5) designating a second region (e.g., Channel Ch.1 in Fig. 2) corresponding to the second die group (i.e., said 1-series signal line group; See Fig. 5), writing second data to be written to the second region to a second write destination block which is selected from one of the second nonvolatile memory dies (i.e., writing data into memory chip addressed by said ch.1, chip address 00; See ¶ [0024]).

Referring to claim 12, Matsunaga teaches
in response to receiving, from the host (i.e., Host Device 200 of Fig. 2), a first read command designating the first region while a write operation for the second data is being executed, reading data from the first die group without waiting for completion of the write operation for the second data (i.e., multi-chip packages are controlled independently for each channel; See ¶ [0024] and ¶ [0034]).

Referring to claim 15, Matsunaga teaches
the first nonvolatile memory dies (i.e., memory chips 11a and 11b in Fig. 5) included in the first die group (i.e., 0-series signal line group) are a set of nonvolatile memory dies connected to the respective channels (i.e., Channel Ch.0 and Channel Ch.1 in Fig. 2), and
the second nonvolatile memory dies (i.e., memory chips 11c and 11d in Fig. 5) included in the second die group (i.e., 1-series signal line group) are a set of other nonvolatile memory dies connected to the respective channels (i.e., Channel Ch.0 and Channel Ch.1 in Fig. 2).

Referring to claim 16, Matsunaga teaches
the first nonvolatile memory dies (i.e., memory chips 11a and 11b in Fig. 5) included in the first die group (i.e., 0-series signal line group) are a set of nonvolatile memory dies each connected to a first channel of the plurality of channels (i.e., Channel Ch.0 in Fig. 2), and
the second nonvolatile memory dies (i.e., memory chips 11c and 11d in Fig. 5) included in the second die group (i.e., 1-series signal line group) are a set of nonvolatile memory dies each connected to a second channel of the plurality of channels (i.e., Channel Ch.1 in Fig. 2).

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 17, 18, 25, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Kojima [US 2014/0258596 A1] in view of Matsunaga [US 2013/0250643 A1].
Referring to claim 1, Kojima discloses a memory system (i.e., Memory System 10 in Fig. 1) connectable to a host (i.e., Host 1 of Fig. 1), the memory system (i.e., said Memory System) comprising:
a nonvolatile memory (i.e., Nonvolatile Memory Module Group 50 in Fig. 1) including a plurality of nonvolatile memory dies (i.e., Non-Volatile Memory Modules 201~20n in Fig. 1) connected to a plurality of channels (i.e., n Channels in Fig. 1; See ¶ [0035], ¶ [0042], and ¶ [0080]), each of the nonvolatile memory dies (e.g., Non-Volatile Memory Module 201 in Figs. 1 and 2, which is a single chip memory; See ¶ [0038]) including a plurality of blocks (i.e., Physical Blocks in Fig. 2; See ¶ [0051] and ¶ [0081]); and
a controller (i.e., Memory Controller 11 in Fig. 1) configured to control the nonvolatile memory (i.e., said Nonvolatile Memory Module Group) via the plurality of channels (i.e., via said n Channels; See ¶ [0067] and ¶¶ [0080]-[0081]).
Kojima does not expressly disclose that the controller is configured to: classify the plurality of nonvolatile memory dies into a first die group including a plurality of first nonvolatile memory dies and a second die group including a plurality of second nonvolatile memory dies different from the first nonvolatile memory dies; in response to receiving, from the host, a first write command designating a first region corresponding to the first die group, write first data to be written to the first region to a first write destination block which is selected from one of the first nonvolatile memory dies; and in response to receiving, from the host, a second write command designating a second region corresponding to the second die group, write second data to be written to the second region to a second write destination block which is selected from one of the second nonvolatile memory dies.
Matsunaga discloses a memory system (i.e., SSD 100 in Fig. 2) connectable to a host (i.e., Host Device 200 of Fig. 2), wherein
a controller (i.e., Transfer Controller 2 of Fig. 2) configured to control a nonvolatile memory (i.e., multiple memory packages 10 of NAND Memory 1 in Fig. 2) via a plurality of channels (i.e., Ch.0~Ch.7 in Fig. 2; See ¶¶ [0023]-[0024]), wherein
the controller (i.e., said Transfer Controller) is configured to:
classify a plurality of nonvolatile memory dies (i.e., multiple memory chips 11a~11d within said multiple memory packages in Fig. 2) into a first die group (i.e., 0-series signal line group) including a plurality of first nonvolatile memory dies (i.e., memory chips 11a and 11b in Fig. 5) and a second die group (i.e., 1-series signal line group) including a plurality of second nonvolatile memory dies (i.e., memory chips 11c and 11d in Fig. 5) different from the first nonvolatile memory dies (See ¶ [0034]);
in response to receiving, from the host (i.e., said Host Device), a first write command (e.g., first write command addressing ch.0, chip address 00 in Fig. 5) designating a first region (e.g., Channel Ch.0 in Fig. 2) corresponding to the first die group (i.e., said 0-series signal line group; See Fig. 5), write first data to be written to the first region to a first write destination block which is selected from one of the first nonvolatile memory dies (i.e., writing data into memory chip addressed by said ch.0, chip address 00; See ¶ [0024]); and
in response to receiving, from the host (i.e., said Host Device), a second write command (e.g., second write command addressing ch.1, chip address 00 in Fig. 5) designating a second region (e.g., Channel Ch.1 in Fig. 2) corresponding to the second die group (i.e., said 1-series signal line group; See Fig. 5), write second data to be written to the second region to a second write destination block which is selected from one of the second nonvolatile memory dies (i.e., writing data into memory chip addressed by said ch.1, chip address 00; See ¶ [0024]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature performed on said nonvolatile memory (i.e., multi-chip packages on NAND Memory) by the controller (i.e., Transfer Controller), as disclosed by Matsunaga, in the controller (i.e., Memory Controller), as disclosed by Kojima, for the advantage of realizing greater flexibility for the memory system (See Matsunaga, ¶ [0019]).

Referring to claim 2, Kojima teaches that the controller (i.e., Memory Controller 11 in Fig. 1) is further configured to:
in response to receiving, from the host (i.e., Host 1 of Fig. 1), a first read command designating the first region while a write operation for the second data is being executed, read data from the first die group without waiting for completion of the write operation for the second data (i.e., executing a read function and a write function independently; See ¶ [0038] and ¶ [0042]).

Referring to claim 9, Matsunaga teaches
the first nonvolatile memory dies (i.e., memory chips 11a and 11b in Fig. 5) included in the first die group (i.e., 0-series signal line group) are a set of nonvolatile memory dies connected to the respective channels (i.e., Channel Ch.0 and Channel Ch.1 in Fig. 2), and
the second nonvolatile memory dies (i.e., memory chips 11c and 11d in Fig. 5) included in the second die group (i.e., 1-series signal line group) are a set of other nonvolatile memory dies connected to the respective channels (i.e., Channel Ch.0 and Channel Ch.1 in Fig. 2).

Referring to claim 10, Matsunaga teaches
the first nonvolatile memory dies (i.e., memory chips 11a and 11b in Fig. 5) included in the first die group (i.e., 0-series signal line group) are a set of nonvolatile memory dies each connected to a first channel of the plurality of channels (i.e., Channel Ch.0 in Fig. 2), and
the second nonvolatile memory dies (i.e., memory chips 11c and 11d in Fig. 5) included in the second die group (i.e., 1-series signal line group) are a set of nonvolatile memory dies each connected to a second channel of the plurality of channels (i.e., Channel Ch.1 in Fig. 2).

Referring to claim 17, Kojima discloses a memory system (i.e., Memory System 10 in Fig. 1) connectable to a host (i.e., Host 1 of Fig. 1), the memory system (i.e., said Memory System) comprising:
a nonvolatile memory (i.e., Nonvolatile Memory Module Group 50 in Fig. 1) including a plurality of nonvolatile memory dies (i.e., Non-Volatile Memory Modules 201~20n in Fig. 1) connected to a plurality of channels (i.e., n Channels in Fig. 1; See ¶ [0035], ¶ [0042], and ¶ [0080]), each of the nonvolatile memory dies (e.g., Non-Volatile Memory Module 201 in Figs. 1 and 2, which is a single chip memory; See ¶ [0038]) including a plurality of blocks (i.e., Physical Blocks in Fig. 2; See ¶ [0051] and ¶ [0081]); and
a controller (i.e., Memory Controller 11 in Fig. 1) configured to control the nonvolatile memory (i.e., said Nonvolatile Memory Module Group) via the plurality of channels (i.e., via said n Channels; See ¶ [0067] and ¶¶ [0080]-[0081]).
Kojima does not expressly disclose that the controller is configured to: classify the plurality of nonvolatile memory dies into a first die group and a second die group such that each of the plurality of nonvolatile memory dies belongs to only one die group; in response to receiving, from the host, a first write command designating a first region corresponding to the first die group, write first data to be written to the first region to a first write destination block which is selected from the first die group; and in response to receiving, from the host, a second write command designating a second region corresponding to the second die group, write second data to be written to the second region to a second write destination block which is selected from the second die group.
Matsunaga discloses a memory system (i.e., SSD 100 in Fig. 2) connectable to a host (i.e., Host Device 200 of Fig. 2), wherein
a controller (i.e., Transfer Controller 2 of Fig. 2) configured to control a nonvolatile memory (i.e., multiple memory packages 10 of NAND Memory 1 in Fig. 2) via a plurality of channels (i.e., Ch.0~Ch.7 in Fig. 2; See ¶¶ [0023]-[0024]), wherein
the controller (i.e., said Transfer Controller) is configured to:
classify a plurality of nonvolatile memory dies (i.e., multiple memory chips 11a~11d within said multiple memory packages in Fig. 2) into a first die group (i.e., 0-series signal line group) and a second die group (i.e., 1-series signal line group) such that each of the plurality of nonvolatile memory dies belongs to only one die group (i.e., memory chips 11a and 11b are belonging to said  0-series signal line group, and memory chips 11c and 11d are belonging to said  1-series signal line group in Fig. 5; See ¶ [0034]);
in response to receiving, from the host (i.e., said Host Device), a first write command (e.g., first write command addressing ch.0, chip address 00 in Fig. 5) designating a first region (e.g., Channel Ch.0 in Fig. 2) corresponding to the first die group (i.e., said 0-series signal line group; See Fig. 5), write first data to be written to the first region to a first write destination block which is selected from the first die group (i.e., writing data into memory chip addressed by said ch.0, chip address 00 within said 0-series signal line group; See ¶ [0024]); and
in response to receiving, from the host (i.e., said Host Device), a second write command (e.g., second write command addressing ch.1, chip address 00 in Fig. 5) designating a second region (e.g., Channel Ch.1 in Fig. 2) corresponding to the second die group (i.e., said 1-series signal line group; See Fig. 5), write second data to be written to the second region to a second write destination block which is selected from the second die group (i.e., writing data into memory chip addressed by said ch.1, chip address 00 within said 1-series signal line group; See ¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature performed on said nonvolatile memory (i.e., multi-chip packages on NAND Memory) by the controller (i.e., Transfer Controller), as disclosed by Matsunaga, in the controller (i.e., Memory Controller), as disclosed by Kojima, for the advantage of realizing greater flexibility for the memory system (See Matsunaga, ¶ [0019]).

Referring to claim 18, Kojima teaches that the controller (i.e., Memory Controller 11 in Fig. 1) is further configured to:
in response to receiving, from the host (i.e., Host 1 of Fig. 1), a first read command designating the first region while a write operation for the second data is being executed, read data from the first die group without waiting for completion of the write operation for the second data (i.e., executing a read function and a write function independently; See ¶ [0038] and ¶ [0042]).

Referring to claim 25, Matsunaga teaches that
the first die group (i.e., 0-series signal line group) includes a plurality of first nonvolatile memory dies (i.e., memory chips 11a and 11b in Fig. 5) respectively connected to the plurality of channels (i.e., Channel Ch.0 and Channel Ch.1 in Fig. 2), and
the second die group (i.e., 1-series signal line group) includes a plurality of second nonvolatile memory dies (i.e., memory chips 11c and 11d in Fig. 5) respectively connected to the plurality of channels (i.e., Channel Ch.0 and Channel Ch.1 in Fig. 2).
 
Referring to claim 26, Matsunaga teaches that
the first die group (i.e., 0-series signal line group) includes a plurality of first nonvolatile memory dies (i.e., memory chips 11a and 11b in Fig. 5) each connected to a first channel of the plurality of channels (i.e., Channel Ch.0 in Fig. 2), and
the second die group (i.e., 1-series signal line group) includes a plurality of second nonvolatile memory dies (i.e., memory chips 11c and 11d in Fig. 5) each connected to a second channel of the plurality of channels (i.e., Channel Ch.1 in Fig. 2).

Claims 5, 6, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Kojima [US 2014/0258596 A1] in view of Matsunaga [US 2013/0250643 A1] as applied to claims 1, 2, 9, 10, 17, 18, 25, and 26 above, and further in view of Eleftheriou [US 2011/0145475 A1].
Referring to claim 5, Kojima, as modified by Matsunaga, discloses all the limitations of the claim 5 except that a group of free blocks belonging to the first die group is managed by a first free block pool corresponding to the first die group, and a group of free blocks belonging to the second die group is managed by a second free block pool corresponding to the second die group, the first write destination block is allocated from the first free block pool, and the second write destination block is allocated from the second free block pool, and the first free block pool is a free block pool dedicated to a first data block pool managing each of blocks which belongs to the first die group and which holds valid data, and the second free block pool is a free block pool dedicated to a second data block pool managing each of blocks which belongs to the second die group and which holds valid data.
Eleftheriou discloses a memory system (i.e., flash based memory system 300 in Fig. 3) connectable to a host (See ¶ [0001]), wherein 
a group of free blocks (i.e., free blocks) belonging to a first die group (i.e., Chip Stripe n+1 in Fig. 3) is managed by a first free block pool (i.e., free block queue for said Chip Stripe n+1; See Step 515 in Fig. 5) corresponding to the first die group (See ¶ [0021]), and a group of free blocks (i.e., free blocks) belonging to a second die group (i.e., Chip Stripe n in Fig. 3) is managed by a second free block pool (i.e., free block queue for said Chip Stripe n; See Step 515 in Fig. 5) corresponding to the second die group (See ¶ [0021]),
a first write destination block is allocated from the first free block pool (i.e., allocating Write Request for the first write request according to the write allocation scheduler at Step 530 in Fig. 5), and a second write destination block is allocated from the second free block pool (i.e., allocating Write Request for the second write request according to the write allocation scheduler at Step 530 in Fig. 5; See ¶ [0021]), and
the first free block pool (i.e., said free block queue for Chip Stripe n+1) is a free block pool dedicated to a first data block pool managing each of blocks which belongs to the first die group and which holds valid data, and the second free block pool (i.e., said free block queue for Chip Stripe n) is a free block pool dedicated to a second data block pool managing each of blocks which belongs to the second die group and which holds valid data (See ¶¶ [0016]-[0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature performed on said nonvolatile memory (i.e., flash based memory system), as disclosed by Eleftheriou, in the controller (i.e., Memory Controller), as disclosed by Kojima, as modified by Matsunaga, for the advantage of providing a characteristics of reducing access contention with said nonvolatile memory (i.e., flash based memory system; See Eleftheriou, ¶¶ [0001]-[0002]).

Referring to claim 6, Eleftheriou teaches 
in garbage collection (i.e., GC) on the first data block pool (i.e., free block queue for Chip Stripe n+1; See Step 515 in Fig. 5), allocate one of the free blocks in the first free block pool as a first copy destination block (See Step 520 in Fig. 5),
copy, to the first copy destination block, only valid data from one or more blocks in the first data block pool (i.e., read full page data on Step 720 and write page to the new location on Step 730 in Fig. 7), and
return, to the first free block pool, the one or more blocks which include only invalid data as a result of copying of the valid data to the first copy destination block (i.e., set chip stripe to the free state on Step 750 in Fig. 7); and
in garbage collection (i.e., GC) on the second data block pool (i.e., free block queue for Chip Stripe n; See Step 515 in Fig. 5), allocate one of the free blocks in the second free block pool as a second copy destination block (See Step 520 in Fig. 5),
copy, to the second copy destination block, only valid data from one or more blocks in the second data block pool (i.e., read full page data on Step 720 and write page to the new location on Step 730 in Fig. 7), and
return, to the second free block pool, the one or more blocks which include only invalid data as a result of copying of the valid data to the second copy destination block (i.e., set chip stripe to the free state on Step 750 in Fig. 7).

Referring to claim 21, Kojima, as modified by Matsunaga, discloses all the limitations of the claim 21 except that free blocks belonging to the first die group are managed by a first free block pool corresponding to the first die group, and free blocks belonging to the second die group are managed by a second free block pool corresponding to the second die group, the first write destination block is allocated from the first free block pool, and the second write destination block is allocated from the second free block pool, the first free block pool is a free block pool dedicated to a first data block pool, the first data block pool managing each of blocks which belongs to the first die group and which stores valid data, and the second free block pool is a free block pool dedicated to a second data block pool, the second data block pool managing each of blocks which belongs to the second die group and which stores valid data.
Eleftheriou discloses a memory system (i.e., flash based memory system 300 in Fig. 3) connectable to a host (See ¶ [0001]), wherein 
free blocks belonging to a first die group (i.e., Chip Stripe n+1 in Fig. 3) are managed by a first free block pool (i.e., free block queue for said Chip Stripe n+1; See Step 515 in Fig. 5) corresponding to the first die group and free blocks belonging to a second die group (i.e., Chip Stripe n in Fig. 3) are managed by a second free block pool (i.e., free block queue for said Chip Stripe n; See Step 515 in Fig. 5) corresponding to the second die group (See ¶ [0021]),
a first write destination block is allocated from the first free block pool (i.e., allocating Write Request for the first write request according to the write allocation scheduler at Step 530 in Fig. 5), and a second write destination block is allocated from the second free block pool (i.e., allocating Write Request for the second write request according to the write allocation scheduler at Step 530 in Fig. 5; See ¶ [0021]), and
the first free block pool (i.e., said free block queue for Chip Stripe n+1) is a free block pool dedicated to a first data block pool, the first data block pool managing each of blocks which belongs to the first die group and which stores valid data, and the second free block pool (i.e., said free block queue for Chip Stripe n) is a free block pool dedicated to a second data block pool, the second data block pool managing each of blocks which belongs to the second die group and which holds valid data (See ¶¶ [0016]-[0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature performed on said nonvolatile memory (i.e., flash based memory system), as disclosed by Eleftheriou, in the controller (i.e., Memory Controller), as disclosed by Kojima, as modified by Matsunaga, for the advantage of providing a characteristics of reducing access contention with said nonvolatile memory (i.e., flash based memory system; See Eleftheriou, ¶¶ [0001]-[0002]).

Referring to claim 22, Eleftheriou teaches 
in garbage collection operation (i.e., GC) on the first data block pool (i.e., free block queue for Chip Stripe n+1; See Step 515 in Fig. 5), allocate one of the free blocks in the first free block pool as a first copy destination block (See Step 520 in Fig. 5),
copy, to the first copy destination block, only valid data from one or more blocks in the first data block pool (i.e., read full page data on Step 720 and write page to the new location on Step 730 in Fig. 7), and
return, to the first free block pool, the one or more blocks which include only invalid data as a result of copying of the valid data to the first copy destination block (i.e., set chip stripe to the free state on Step 750 in Fig. 7); and
in garbage collection operation (i.e., GC) on the second data block pool (i.e., free block queue for Chip Stripe n; See Step 515 in Fig. 5), allocate one of the free blocks in the second free block pool as a second copy destination block (See Step 520 in Fig. 5),
copy, to the second copy destination block, only valid data from one or more blocks in the second data block pool (i.e., read full page data on Step 720 and write page to the new location on Step 730 in Fig. 7), and
return, to the second free block pool, the one or more blocks which include only invalid data as a result of copying of the valid data to the second copy destination block (i.e., set chip stripe to the free state on Step 750 in Fig. 7).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 27-331, the claim limitations of the claim 27 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that in response to receiving, from the host, a copy command designating the first die group as a copy source and designating the second die group as a copy destination, (1) read valid data from a first block which is selected from the first die group; and (2) write the read valid data to a second block which is selected from the first die group.
The claims 28-33 are dependent claims of the claim 27.
With respect to claims 3, 4, 13, 14, 19, and 202, the claim limitations of the respective claims 3, 13, and 19 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the first free block pool is a free block pool dedicated to a first data block pool managing each of blocks which belongs to the first die group and which holds valid data, and the second free block pool is a shared free block pool shared by a plurality of second data block pools managing respective blocks which belong to the second die group and which hold valid data.
The claim 4 is a dependent claim of the claim 3.
The claim 14 is a dependent claim of the claim 13.
The claim 20 is a dependent claim of the claim 19.
With respect to claims 7, 8, 23, and 243, the claim limitations of the respective claims 7 and 23 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the first free block pool is a shared free block pool shared by a plurality of first data block pools managing respective blocks which belong to the first die group and which hold (viz., store) valid data, and the second free block pool is a shared free block pool shared by a plurality of second data block pools managing respective blocks which belong to the second die group and which hold (viz., store) valid data.
The claim 8 is a dependent claim of the claim 7.
The claim 24 is a dependent claim of the claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harasawa et al. [US 2014/0019672 A1] disclose memory system and control method thereof.
Takashima [US 2010/0325343 A1] discloses memory system.

A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992

Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 This reference is listed in the IDS filed on 11/02/2021.
        11-3 The claims 3, 4, 7, 8, 13, 14, 19, 20, 23, 24, and 27-33 are rejected under 35 U.S.C. § 251 as being based upon a defective declaration.